 Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 1 of 17 PageID# 746



                                UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, ET AL.

               Plaintiffs,                                     Case No. 1:18-cv-00950-LO-JFA

     v.

COX COMMUNICATIONS, INC. AND
COXCOM, LLC.

               Defendants.


                         [PROPOSED] STIPULATED PROTECTIVE ORDER
           Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, and upon the stipulation

   of Plaintiffs Sony Music Entertainment et al. (collectively, “Plaintiffs”), Cox Communications,

   Inc., and CoxCom, LLC (collectively with Cox Communications, Inc., “Defendants”), good

   cause having been shown, it is hereby ORDERED as follows:

          1.        Protected Information

           “Protected Information” means any information of any type, kind, or character that is

   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by any of the producing or

   receiving persons, whether it be a document, information contained in a document, information

   revealed during a deposition, information revealed in an interrogatory answer, or otherwise.

          2.        Designation Criteria

          a.            Non-Protected   Information.       Protected   Information   shall   not   include
  information that either:
                   i.        is in the public domain at the time of disclosure;

                   ii.       becomes part of the public domain through no fault of the recipient;



                                                       1
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 2 of 17 PageID# 747



                 iii.       the receiving party can show by written document was in its rightful and
                            lawful possession at the time of disclosure; or

                 iv.        lawfully comes into the recipient’s possession subsequent to the time of
                            disclosure from another source without restriction as to disclosure,
                            provided such third party has the right to make the disclosure to the
                            receiving party.
        b.           CONFIDENTIAL Information. A producing party, including any party to this

 action and any nonparty producing information or material voluntarily or pursuant to a subpoena

 or court order, shall designate as CONFIDENTIAL only such information that the producing

 party in good faith believes in fact is non-public, sensitive or confidential information.

 Information that is generally available to the public, such as public filings, catalogues,

 advertising materials, and the like, shall not be designated as CONFIDENTIAL. Information

 and documents that may be designated as CONFIDENTIAL include, but are not limited to,

 confidential technical, sales, marketing, financial, or other commercially sensitive information.

 Correspondence and other communications and documents between the parties or with

 nonparties may be designated as CONFIDENTIAL if the communication was made with the

 understanding or reasonable expectation that the information would not become generally

 available to the public.

        c.           HIGHLY CONFIDENTIAL Information.

                i.          HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY Information. A

 producing party, including any party to this action and any nonparty producing information or

 material voluntarily or pursuant to a subpoena or court order, shall designate as HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY only such information that is particularly

 sensitive information that the producing party believes in good faith cannot be disclosed without

 creating a substantial risk of harm to the producing party. HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY information includes but is not limited to proprietary marketing,


                                                    2
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 3 of 17 PageID# 748



 financial, sales, research and development, or technical data/information; or commercially

 sensitive competitive information, including, without limitation, information relating to future

 products, strategic or business plans, competitive analyses, artist agreements, personnel files,

 personal information that is protected by law, settlement agreements or communications,

 customers’ or subscribers’ personally identifiable information, and other sensitive information

 that, if not restricted as set forth in this order, may subject the producing or disclosing person

 to competitive or financial injury or potential legal liability to third parties.

                ii.      HIGHLY CONFIDENTIAL – SOURCE CODE Information. A producing

 party, including any party to this action and any nonparty producing information or material

 voluntarily or pursuant to a subpoena or court order, shall designate as HIGHLY

 CONFIDENTIAL – SOURCE CODE only non-public computer object code or other executable

 code or source code or similar programming statements or instructions that in general are

 converted into machine language by compilers, assemblers, or interpreters.

        3.        Use of Protected Information

        All Protected Information provided by any party or nonparty in the course of this

 litigation shall be used solely for the purpose of preparation, trial, and appeal of this litigation

 and for no other purpose, and shall not be disclosed except in accordance with the terms hereof.

        4.        Marking of Documents

        Documents provided in this litigation may be designated by any party, or any nonparty

 producing information or material voluntarily or pursuant to a subpoena or a court order, as

 Protected Information by marking each page of the documents so designated with a stamp

 indicating that the information is “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL.” In

 lieu of marking the original of a document, if the original is not provided, the designating party




                                                   3
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 4 of 17 PageID# 749



 may mark the copies that are provided. Originals shall be preserved for inspection. Electronic

 documents and electronically stored information produced natively may be designated by the

 producing person or by any party as Protected Information by labeling the file name as

 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” but to the extent such labeling is

 impossible or impractical, documents and electronically stored information produced natively

 may be designated as Protected Information by other reasonable means agreed to by and

 between the producing party and the receiving party in writing. If a hard copy of a document

 produced natively is used in the case as an exhibit or otherwise the party using it shall mark

 each page as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”                         Parties requesting

 production of documents or information from nonparties, whether by subpoena or otherwise,

 must notify such nonparties of this Order and their ability to designate documents and

 information as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

        5.          Qualified Person

         “Qualified Persons”

         means:

        a.     For HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information:

               i.     attorneys who are not employees of any named party to this action, but who
                      are retained as outside counsel by a named party in connection with this
                      litigation, and their support personnel;
              ii.     The following corporate designees (and their support personnel) for the
                      parties, upon execution of Attachment A agreeing to be bound by the terms
                      of this Protective Order:
                          1. Wade Leak – Sony Music Entertainment
                          2. David Jacoby – Sony Music Entertainment
                          3. Julie Swidler – Sony Music Entertainment
                          4. Alasdair McMullan – Universal Music Group
                          5. Carla Miller – Universal Music Group


                                                 4
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 5 of 17 PageID# 750



                     6. Jeffrey Harleston – Universal Music Group
                     7. Brad Cohen – Warner Music Group
                     8. Paul Robinson – Warner Music Group
                     9. Nathan Osher – Warner/Chappell Music Inc.
                     10. Michael Abitbol – Sony/ATV Music Publishing LLC and EMI
                     11. David Przygoda – Sony/ATV Music Publishing LLC and EMI
                     12. Peter Brodsky – Sony/ATV Music Publishing LLC and EMI
                     13. Jennifer Hightower – Cox Communications, Inc.
                     14. Kristen Weathersby – Cox Enterprises, Inc.
                     15. Marcus Delgado – Cox Enterprises, Inc.
           iii.   a party’s additional in-house counsel who either have responsibility for
                  making decisions dealing directly with the litigation of this action or who are
                  assisting outside counsel in preparation for proceedings in this case, but only
                  with the prior written consent of the producing party, which shall not be
                  unreasonably withheld, and upon execution of Attachment A agreeing to be
                  bound by the terms of this Protective Order. In the event the producing party
                  declines consent, the party requesting status as a Qualified Person under this
                  subparagraph may request relief from the Court;
           iv.    actual or potential independent experts or consultants (and their respective
                  support personnel) engaged in connection with this litigation. Prior to
                  disclosure of any HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                  ONLY information, such persons must execute Attachment A agreeing to be
                  bound by the terms of this Protective Order (such signed document to be
                  maintained by the attorney retaining such person) and have been disclosed in
                  writing by notice to all counsel as a recipient of HIGHLY CONFIDENTIAL
                  – ATTORNEYS’ EYES ONLY information; provided, however, that such
                  persons shall not receive HIGHLY CONFIDENTIAL – ATTORNEYS’
                  EYES ONLY information prior to the expiration of the four-day objection
                  period set forth in paragraph 13(b) and resolution of any challenge
                  thereunder. Independent experts or consultants under this paragraph shall not
                  include current employees, officers, directors or agents of parties or affiliates
                  of parties;
            v.    this Court and its staff and any other tribunal or dispute resolution officer
                  duly appointed or assigned in connection with this litigation;
           vi.    litigation vendors and court reporters;
           vii.   any person who was an author or recipient of the HIGHLY CONFIDENTIAL
                  – ATTORNEYS’ EYES ONLY information and who agrees to keep the
                  information confidential.



                                               5
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 6 of 17 PageID# 751



        b.      For HIGHLY CONFIDENTIAL – SOURCE CODE Information:

                i.     attorneys who are not employees of any named party to this action, but who
                       are retained as outside counsel by a named party, and their support personnel;
               ii.     actual or potential independent experts or consultants (and their respective
                       support personnel) engaged in connection with this litigation. Prior to
                       disclosure of any HIGHLY CONFIDENTIAL – SOURCE CODE
                       information, such persons must execute Attachment A agreeing to be bound
                       by the terms of this Protective Order (such signed document to be maintained
                       by the attorney retaining such person) and have been disclosed in writing by
                       notice to all counsel as a recipient of HIGHLY CONFIDENTIAL –
                       SOURCE CODE information; provided, however, that such persons shall not
                       receive HIGHLY CONFIDENTIAL – SOURCE CODE information prior to
                       the expiration of the four-day objection period set forth in paragraph 13(b)
                       and resolution of any challenge thereunder. Independent experts or
                       consultants under this paragraph shall not include current employees,
                       officers, directors or agents of parties or affiliates of parties;
              iii.     this Court and its staff and any other tribunal or dispute resolution officer
                       duly appointed or assigned in connection with this litigation;
              iv.      litigation vendors and court reporters.
        c.      For CONFIDENTIAL Information:

                i.     the persons identified in subparagraphs 5(a) and 5(b);
               ii.     such officers, directors, or employees of a party who are actively involved in
                       the prosecution or defense of this case,
              iii.     any person who was an author or recipient of the CONFIDENTIAL
                       information and who agrees to keep the information confidential; and
              iv.      such other person as the parties may designate by mutual agreement or as
                       this Court may designate after notice and an opportunity to be heard.

        6.           Source Code

        a.      Any HIGHLY CONFIDENTIAL – SOURCE CODE produced in discovery shall

 be made available for inspection, in a format allowing it to be reasonably reviewed and searched,

 during normal business hours or at other mutually agreeable times, at an office of the designating

 party’s counsel or another mutually agreeable location. The source code shall be made available

 for inspection on a secured computer in a secured room, and the inspecting party shall not copy,

 remove, or otherwise transfer any portion of the source code onto any recordable media or


                                                    6
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 7 of 17 PageID# 752



 recordable device. The designator may visually monitor the activities of the inspecting party’s

 representative during any source code review, but only to ensure that there is no unauthorized

 recording, copying, or transmission of the source code.

        b.      The inspecting party may request paper copies of limited portions of source code

 that are reasonably necessary for the preparation of court filings, pleadings, expert reports, other

 paper, or for deposition or trial. The designator shall provide all such source code in paper form,

 including Bates numbers and the label “HIGHLY CONFIDENTIAL – SOURCE CODE.” The

 receiving party may take notes on a laptop and such notes shall be treated as HIGHLY

 CONFIDENTIAL – SOURCE CODE information under this Order; provided however that such

 notes shall be stored in an encrypted manner and may only be unencrypted during their use by a

 Qualified Person under paragraph 5(b)(i)-(ii). These notes may include file names and path

 names for files reviewed.

        c.      The inspecting party shall maintain a record of any individual who has inspected

 any portion of the source code in electronic or paper form, and shall maintain all paper copies of

 any printed portions of the source code in a secured, locked area. The inspecting party shall not

 convert any of the information contained in the paper copies into any electronic format other

 than for the preparation of a pleading, exhibit, expert report, discovery document, deposition

 transcript, or other Court document. Any paper copies used during a deposition shall be

 retrieved at the end of each day and must not be left with a court reporter or any other

 unauthorized individual.

        7.        Disclosure at Depositions, Hearings and Trial

        Information disclosed at (a) the deposition of a party or one of its present or former

 officers, directors, employees, consultants, representatives, or independent experts retained by




                                                  7
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 8 of 17 PageID# 753



 counsel for the purpose of this litigation, or (b) the deposition of a nonparty may be

 designated by any party as Protected Information by indicating on the record at the deposition

 that the testimony is “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” and is subject to

 the provisions of this Order.

        Any party also may designate information disclosed at a deposition, hearing or trial as

 Protected Information by notifying all parties in writing not later than 15 days of receipt of the

 final transcript of the specific pages and lines of the transcript that should be treated as Protected

 Information thereafter. All deposition transcripts shall be treated as HIGHLY CONFIDENTIAL

 for a period of 15 days after initial receipt of the final transcript. In the event that expedited

 disclosure may be required by a party due to an impending deadline regarding preparation of

 any filing or submission that requires consideration of the Protected Information in question, the

 concerned party shall negotiate in good faith for a shortened expiration period. Any portions so

 designated shall thereafter be treated in accordance with the terms of this Order.

        Any party may also designate as CONFIDENTIAL or HIGHLY CONFIDENTIAL

 information pertaining to that party which is provided in this suit by non-parties pursuant to

 requests for production, depositions on written questions or otherwise, by notifying all parties

 in writing within thirty (30) days after the provision of such information. Upon receiving any

 such notices, all parties shall mark each page of any documents or copies containing such

 information as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” (according to the

 requested designation in the notice) and all such information shall be treated as

 CONFIDENTIAL or HIGHLY CONFIDENTIAL information hereunder.

        Counsel for a party or a nonparty witness shall have the right to exclude from

 depositions any person who is not authorized to receive Protected Information pursuant to this



                                                   8
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 9 of 17 PageID# 754



 Protective Order, but such right of exclusion shall be applicable only during periods of

 examination or testimony during which Protected Information is being used or discussed.

        To the extent possible, the court reporter shall segregate into separate transcripts

 information designated as Protected Information with blank, consecutively numbered pages

 being provided in a non-designated main transcript. The separate transcript containing Protected

 Information shall have page numbers that correspond to the blank pages in the main transcript.

        8.       Disclosure to Qualified Persons

        Protected Information shall not be disclosed or made available by the receiving party to

 persons other than Qualified Persons except as necessary to comply with applicable law or the

 valid order of a court of competent jurisdiction; provided, however, that in the event of a

 disclosure compelled by law or court order, the receiving party will so notify the producing

 party as promptly as practicable (and prior to making such disclosure) and shall seek application

 of this Protective Order or an agreement to treat such information as confidential.

        Notwithstanding the restrictions on use in this Order, any party may disclose

 CONFIDENTIAL or HIGHLY CONFIDENTIAL information to (i) any employee of the

 producer of the information; (ii) any person who authored the information in whole or part; and

 (iii) any person who received the information before this case was filed. Any party is free to use

 its own Protected Information for any purpose, and no use by the producing party shall affect or

 otherwise act as a waiver with respect to the confidential status of that information so long as

 the Protected Information has not been publicly disclosed.

        9.       Unintentional Disclosures

        Documents unintentionally produced without designation as Protected Information later

 may be designated and shall be treated as Protected Information from the date written notice of




                                                  9
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 10 of 17 PageID# 755



 the designation is provided to the receiving party.         If a receiving party learns of any

 unauthorized disclosure of Protected Information, the party shall promptly upon learning of

 such disclosure inform the producing party of such disclosure and shall make all reasonable

 efforts to prevent disclosure by each unauthorized person who received such information.

        10.         Documents Produced for Inspection Prior to Designation

         In the event documents are produced for inspection prior to designation, the documents

  shall be treated as HIGHLY CONFIDENTIAL during inspection. At the time of copying for

  the   receiving     parties,   Protected   Information   shall   be   marked   prominently   as

  “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by the producing party.

        11.         Consent to Disclosure and Use in Examination

         Nothing in this order shall prevent disclosure beyond the terms of this order if each

  party designating the information as Protected Information consents to such disclosure or if the

  Court, after notice to all affected parties and nonparties, orders such disclosure. Nor shall

  anything in this order prevent any counsel of record from utilizing Protected Information in the

  examination or cross-examination of any person who is indicated on the document as being an

  author, source, or recipient of the Protected Information, irrespective of which party produced

  such information. Nothing herein shall limit in any way a producing party’s right to use or

  disclose its own Protected Information for any purpose.

        12.         Disclosure in Mediations, Hearing and Trial

         CONFIDENTIAL and HIGHLY CONFIDENTIAL information may be disclosed in

  any mediation, settlement conference, hearings and the trial of this case without any

  requirement that the mediator, Court, Court officials, those persons impaneled as potential

  jurors or those persons comprising the actual jury sign any written agreement to be bound by




                                                  10
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 11 of 17 PageID# 756



  the terms of this Protective Order. At any public hearing or trial, a party may make requests to

  the Court to take steps to protect the confidentiality of Protected Information to the extent

  appropriate and practical.

          13.     Challenging the Designation

         a.     Protected Information. A party shall not be obligated to challenge the propriety

 of a designation of Protected Information at the time such designation is made, and a failure to

 do so shall not preclude a subsequent challenge to the designation. In the event that any party to

 this litigation disagrees at any stage of these proceedings with the designation of any

 information as Protected Information, the parties shall first try to resolve the dispute in good

 faith on an informal basis, such as by production of redacted copies. If the dispute cannot be

 resolved, the objecting party may invoke this Protective Order by objecting in writing to the

 party who designated the document or information as Protected Information. The designating

 party shall then have seven (7) days to move the Court for an order preserving the designated

 status of the disputed information. The disputed information shall remain Protected Information

 unless and until the Court orders otherwise. Failure to move for an order shall constitute a

 termination of the status of such item as Protected Information.

         b.     Qualified Persons. In the event that any party in good faith disagrees with

 the designation of a person as a Qualified Person under Section 5(a)(iv) or 5(b)(ii), or the

 disclosure of particular Protected Information to a Qualified Person, the objecting party must

 serve, within four (4) business days of such designation, a written objection to the designation.

 The parties shall first try to resolve the dispute in good faith on an informal basis. If the dispute

 cannot be resolved, the objecting party shall have eight (8) business days from the date of the

 designation (or in the event particular Protected Information is requested subsequent to the




                                                  11
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 12 of 17 PageID# 757



 designation of the Qualified Person, eight (8) days from service of the request) to move the

 Court for an order denying the designated person (a) status as a Qualified Person, or (b) access

 to particular Protected Information.       The objecting person shall have the burden of

 demonstrating that disclosure to the disputed person would expose the objecting party to risk of

 serious harm. Upon the timely filing of such a motion, no disclosure of Protected Information

 shall be made to the disputed person unless and until the Court enters an order preserving the

 designation of the person as a Qualified Person.

        c.        Non-Qualified Persons. In the event that a party in good faith contends that

 certain Protected Information should be shared with any non-Qualified Persons, such party may

 make such request in writing to the producing party. The parties shall first attempt to resolve

 the request for such exception in good faith. In the event a dispute over a non-Qualified

 Person’s access to Protected Information cannot be resolved informally, the party seeking an

 exception to allow non-Qualified Person’s to access Protected Information may seek relief from

 the Court. The party seeking such exception shall have the burden of demonstrating that

 disclosure to the non-Qualified Person is necessary and would not subject the producing party to

 a risk of serious harm. No disclosure of Protected Information shall be made to a non-Qualified

 person unless and until the Court enters an order permitting such disclosure.

          14.    Manner of Use in Proceedings / Filing Under Seal

        In the event a party wishes to use any Protected Information in any affidavits,

 declarations, briefs, memoranda of law, or other papers filed with the Court in this action, the

 filing party may first request permission from the producing party to de-designate the Protected

 Information for public filing, if appropriate. In the event the producing party maintains the

 Protected Information designation, the filing party shall seek an order from the Court to file the




                                                 12
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 13 of 17 PageID# 758



 document (or a portion of the document) under seal pursuant to Local Civil Rule 5. Nothing in

 this Order supersedes or replaces any provision of Local Civil Rule 5.

          15.    Return of Documents

        Not later than 120 days after conclusion of this litigation and any appeal related to it,

 any Protected Information, all reproductions of such information, and any notes, summaries, or

 descriptions of such information in the possession of any of the persons specified in paragraph 5

 (except subparagraph 5(a)(v)-(vi) and 5(b)(iii)-(iv)) shall be returned to the producing party or

 destroyed, except as the parties may otherwise agree or this Court may otherwise order or to the

 extent such information has been used as evidence at any trial or hearing. Notwithstanding this

 obligation to return or destroy information, counsel may retain attorney work product, including

 document indices, but such work product shall remain subject to this Order. Counsel are not

 required to delete information that may reside on electronic back-up systems, to the extent such

 information is not readily accessible and would be unduly burdensome to locate and remove;

 however, the parties agree that no Protected Information shall be retrieved from the electronic

 back-up systems after conclusion of this litigation and any related appeals.

          16.    Ongoing Obligations and Continuing Jurisdiction of the Court

         Insofar as the provisions of this Protective Order, or any other protective orders entered

  in this litigation, restrict the communication and use of the information protected by it, such

  provisions shall continue to be binding after the conclusion of this litigation, except that (a)

  there shall be no restriction on documents that are used as exhibits in open court unless such

  exhibits were filed under seal, and (b) a party may seek the written permission of the

  producing party or order of the Court with respect to dissolution or modification of this, or any

  other, protective order. This Court shall retain jurisdiction over the parties and any other




                                                 13
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 14 of 17 PageID# 759



  person who has had access to Protected Information pursuant to this Order, in order to enforce

  the Order’s provisions.

          17.     Advice to Clients

         This order shall not bar any attorney in the course of rendering advice to such attorney’s

  client with respect to this litigation from conveying to any party client the attorney’s evaluation

  in a general way of Protected Information produced or exchanged under the terms of this order;

  provided, however, that in rendering such advice and otherwise communicating with the client,

  the attorney shall not disclose the specific contents of any Protected Information produced by

  another party if such disclosure would be contrary to the terms of this Protective Order.

          18.     Duty to Ensure Compliance

         Any party designating any person as a Qualified Person shall have the duty to

  reasonably ensure that such person observes the terms of this Protective Order and shall be

  responsible upon breach of such duty for the failure of such person to observe the terms of this

  Protective Order. This Order shall be binding upon and inure to the benefit of the parties and

  their successors-in-interest.

          19.   Inadvertent Production and Waiver of Privileged Documents and
          Information

         In addition to Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence

  502, the parties agree that the inadvertent production or disclosure of documents or information

  subject to the attorney-client privilege, work product immunity, or any other applicable

  privilege or immunity from disclosure shall not constitute a waiver of, nor a prejudice to, any

  claim that such or related material is Protected Information, privileged, or protected by the work

  product immunity or any other applicable privilege, provided that the producing party promptly

  notifies the receiving party in writing after discovery of such inadvertent production or


                                                  14
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 15 of 17 PageID# 760



  disclosure. Such inadvertently-produced or disclosed documents or information, including all

  copies thereof, shall be returned to the producing party or destroyed immediately upon request.

  The receiving party shall also immediately destroy any notes or other writing or recordings that

  summarize, reflect, or discuss the content of such privileged or Protected Information.

         No use shall be made of such documents or information in discovery, in deposition, in

  court filings or at trial. Nor shall such documents or information be shown to anyone, after a

  request for their return, who is not entitled to have access to them. The receiving party may

  move the Court for an Order compelling production of any inadvertently produced or disclosed

  document or information, but the motion shall not assert as a ground for production the fact of

  the inadvertent production or disclosure, nor shall the motion disclose, summarize, characterize,

  or otherwise use the content of the inadvertently produced document or information (beyond

  any non-privileged information sufficient to provide the Court with necessary context to resolve

  the motion).

          20.     Modification and Exceptions

         Any party may seek an order of this Court modifying this Protective Order or granting

  an exception to it. A party seeking an exception to this Order shall bear the burden of

  establishing the need for such exception and that the producing party will not be substantially

  harmed thereby.

         It is SO ORDERED this_______ day of _______________________, 2018.




                                              ____________________________________
                                              HON. LIAM O’GRADY
                                              UNITED STATES DISTRICT JUDGE




                                                 15
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 16 of 17 PageID# 761




                           STIPULATED PROTECTIVE ORDER – Attachment A


                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

         Plaintiffs,

v.
                                                      Case No. 1:18-cv-00950-LO-JFA
COX COMMUNICATIONS, INC., et al.,

         Defendants.




                            UNDERTAKING OF


              I,                        [name], state the following under penalties of perjury

     as provided by law:

              I am                      [position] for       [employer]. I will be receiving

     Confidential and/or Highly Confidential information that is covered by the Stipulated

     Protective Order governing this case and entered by the Court on December ___, 2018.

     I have read the Stipulated Protective Order and understand that the Confidential and/or

     Highly Confidential information is provided pursuant to the terms and conditions in that

     order.

              I agree to be bound by the Stipulated Protective Order. I agree to use the

     Confidential and/or Highly Confidential information solely for purposes of this case. I




                                                 16
Case 1:18-cv-00950-LO-JFA Document 57-1 Filed 12/14/18 Page 17 of 17 PageID# 762



 understand that neither the Confidential and/or Highly Confidential information nor any

 notes concerning that may be disclosed to anyone that is not bound by the Stipulated

 Protective Order. I agree to return the Confidential and/or Highly Confidential

 information and any notes concerning that information to the attorney for the producer

 of Confidential and/or Highly Confidential information or to destroy the information

 and any notes at the attorney’s request as required by the Stipulated Protective Order.

        I submit to the jurisdiction of the Court that issued the protective order for

 purposes of enforcing that order. I give up any objections I might have to that Court's

 jurisdiction over me or to the propriety of venue in that Court.




                                             Title:

                                             Date




                                               17
